Case 7:19-cr-00003 Document1 Filed on 12/10/18 in TXSD Page 1 of 2
United States

 

 

 

AO 91 (Rev. 5/85) Criminal Complaint Southem Di Dist rict Court
United States District Court 0279 a
SOUTHERN DISTRICTOF TEXAS
OMS, Bradley. Clarts

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT

ABUNDIS-De La Rosa, Jose Eduardo, YOB: 1981, MX
case numper: A4> 18-2 513-AA

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about December 9, 2018 in Starr county, in the

 

Southern District of Texas defendant(s) did,

Knowingly and Intentionally Possess with the Intent to Distribute approximately 105 kilograms of Marijuana,
a Schedule I Controlled Substance.

Knowingly and Intentionally Conspire to Possess with the Intent to Distribute approximately 105 kilograms
of Marijuana, a Schedule I Controlled Substance.

in violation of Title 21 United States Code, Section(s) 846, 841 (a) (1)

 

I further state that I am a(n) DEA Special Agent and that this complaint is based on the

 

following facts: See Attachment “A”.

Continued on the attached sheet and made a part of hereof: X Yes_, No

Aopenec! by

-

Sworn to before

 
   
    

 

As re of Complainant
” Sféven F. Picone, DEA Special Agent

ayjd subscribed in my presence,

December 10, 2018 $B: sZanr at McAllen, Texas _

 

 

Date City and $

 

: ——
Peter E. Ormsby, U.S. Magistrate Judge ce 2

 

 

Name & Title of Judicial Officer Signature of Judicial Officer /
Case 7:19-cr-00003 Document1 Filed on 12/10/18 in TXSD Page 2 of 2

ATTACHMENT

On December 9, 2018, a United States Border Patrol Agent (BPA) responded to a call, via service radio,
from the a USBP Agent operating Aerostat 4 (Alpha 4) who advised they saw several individuals walking
north of the Rio Grande River carrying suspected bundles of narcotics, south of an area known as “Tortilla
Factory”, in Rio Grande City, Texas. This area is known by BPAs for illegal alien and narcotics smuggling.

At approximately 9:00 PM, the USBP Alpha 4 operator, advised they observed several subjects walking
and four (4) of the subjects were carrying bundles of suspected narcotics. A USBP Agent drove towards
the area known as “Cadena’s House” and was advised by the USBP Alpha 4 operator that the subjects
dropped the suspected bundles of narcotics and were running south east towards the Rio Grande River.

At approximately 9:15 PM, Omaha 92A arrived in the area to assist the agents and advised that two (2)
subjects near the area Aerostat 4 had the last visual of the subjects. USBP Agents responded to the area
and were able to locate two (2) subjects, later identified as Jose Eduardo ABUNDIS-De La Rosa and a
juvenile. USBP Agents searched the area and were able to locate four (4) bundles of narcotics in a high
grass a short distance away from where ABUNDIS-De La Rosa and the juvenile were apprehended.

USBP Agents transported ABUNDIS-De La Rosa and the four (4) bundles to the Rio Grande City Border
Patrol Station for processing. The bundles were field tests and tested positive for marijuana. The marijuana
weighed a total of approximately 105 kilograms.

On December 10, 2018, an Agent and Task Force Officers from the Drug Enforcement Administration
Office responded to the Rio Grande City Border Patrol Station and met with ABUNDIS-De La Rosa.
ABUNDIS-De La Rosa was read his Miranda Warnings and waived his Miranda Rights. ABUNDIS-De
La Rosa advised the Agents that he was in need of some money and agreed to transport marijuana in to the
United States. ABUNDIS-De La Rosa advised Agents that he believed he was going to get paid
approximately $200.00 USC. ABUNDIS-De La Rosa advised Agents that he did carry a bundle of
marijuana into the United States but ran once the Border Patrol Agents were in the area. ABUNDIS-De La
Rosa advised Agents he was lost and shortly thereafter arrested by the Border Patrol Agents.
